1
2
3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6    JOSEPH CLARENCE DYLAN SUSTACHA,                      Case No. 3:17-cv-00602-MMD-WGC
7                                           Plaintiff,                   ORDER
8            v.
9    TOM DURANTE,
10                                       Defendant.
11
12          Plaintiff Joseph Clarence Dylan Sustacha, a pretrial detainee in the custody of

13   Lake’s Crossing Center, filed this pro se civil rights complaint under 42 U.S.C. § 1983.

14   On September 24, 2018, the Court issued an order dismissing the complaint with leave

15   to amend and directed Plaintiff to file an amended complaint within thirty days. 1 (ECF No.

16   3 at 7.) The thirty-day period has now expired, and Plaintiff has not filed an amended

17   complaint or otherwise responded to the Court’s order.

18          District courts have the inherent power to control their dockets and “[i]n the

19   exercise of that power, they may impose sanctions including, where appropriate . . .

20   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

21   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

22   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

23   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance

24   with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for

25   failure to comply with an order requiring amendment of complaint); Carey v. King, 856

26   F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring

27
28          1The order was returned as undeliverable because Plaintiff failed to notify the Court
     of his apparent change of address as required by LR IA 3-1.
1    pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
2    F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
3    v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
4    failure to comply with local rules).
5           In determining whether to dismiss an action for lack of prosecution, failure to obey
6    a court order, or failure to comply with local rules, the court must consider several factors:
7    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
8    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
9    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
10   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
11   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
12          Here, the Court finds that the first two factors, the public’s interest in expeditiously
13   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
14   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
15   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
16   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
17   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
18   disposition of cases on their merits—is greatly outweighed by the factors in favor of
19   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
20   the court’s order will result in dismissal satisfies the “consideration of alternatives”
21   requirement. See Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
22   F.2d at 1424. The Court’s order requiring Plaintiff to file an amended complaint within
23   thirty days expressly stated: “It is further ordered that, if Plaintiff fails to file an amended
24   complaint curing the deficiencies outlined in this order, this action shall be dismissed, with
25   prejudice, for failure to state a claim.” (ECF No. 3 at 8.) Thus, Plaintiff had adequate
26   warning that dismissal would result from his noncompliance with the Court’s order to file
27   an amended complaint within thirty days.
28          It is therefore ordered that this action is dismissed with prejudice based on



                                                  -2-
1    Plaintiff’s failure to file an amended complaint in compliance with this Court’s September
2    24, 2018, order.
3           It is further ordered that the motion to proceed in forma pauperis (ECF No. 1) is
4    denied as moot.
5           It is further ordered that the Clerk of Court shall enter judgment accordingly and
6    close this case.
7
8           DATED THIS 2nd day of November 2018.
9
10                                                   Miranda M. Du
11                                                   UNITED STATES DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -3-
